Citation Nr: 1020468	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an increase in a 60 percent rating for a 
cervical spine disability.   
 
2.  Entitlement to an increase in a 40 percent rating for a 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to May 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
denied an increase in a 60 percent rating for a cervical 
spine disability (disc disease with degenerative joint 
disease, cervical stenosis, syringomyelia, and radiculopathy 
of the bilateral upper extremities), and denied an increase 
in a 40 percent rating for a lumbar spine disability 
(discogenic disease with weakness of the right leg).  In May 
2008, the Veteran testified at a Travel Board hearing at the 
RO.  In September 2008, the Board remanded this appeal for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded by the Board in September 
2008, partly to arrange for any additional development 
indicated, to include any examination or opinion required, 
due to any newly obtained evidence.  The Board observes that 
the RO did not schedule the Veteran for an additional VA 
examination.  

The Veteran was last afforded a VA spine examination in April 
2007.  The diagnosis was lumbar spine discogenic disease with 
right leg weakness.  The Board notes that although the 
examiner provided some information as to the Veteran's 
cervical spine disability, a diagnosis was not specifically 
provided regarding that disability.  Additionally, as to 
incapacitating episodes for the thoracolumbar spine region 
during the past 12 month period, the examiner reported that 
the Veteran had lumbar spine surgery in November 2006 and 
that he had suffered no flares or incapacity since the 
surgery.  The examiner did not specifically address whether 
the Veteran had any incapacitating episodes due to his 
service-connected cervical spine disability.  The examiner 
did indicate that the Veteran had syringomyelia from C3-C6 
due to previous long standing compression and that it had 
been stable for several years.  

Further, the Board notes that the examiner did not 
specifically list all the neurological impairment caused by 
the Veteran's cervical spine disability and his lumbar spine 
disability.  For example, the examiner did not indicate 
whether any neurological symptomatology equated to "mild", 
"moderate", "moderately severe", or "severe" incomplete 
paralysis of any nerve.  The Board observes that such 
information is necessary to properly evaluate the Veteran 
under the appropriate schedular criteria for cervical spine 
and lumbar spine disabilities in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2009).  

The Board also notes that the Veteran has apparently received 
treatment for cervical spine and lumbar spine problems 
subsequent to the April 2007 VA spine examination.  For 
example, an October 2009 VA emergency care center treatment 
report related diagnoses including weakness.  It was noted 
that a computed axial tomography scan showed severe 
myelomalacia with a large spur at C5/C6.  

In a January 2010 statement, the Veteran reported that he had 
been to the emergency room in a hospital on two occasions and 
that his syringomyelia was affecting his lower extremities.  
The Veteran also referred to never recovering the full use of 
his hands.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected cervical spine 
disability and lumbar spine disability in over three years.  
Additionally, the record clearly raises a question as to the 
current severity of the Veteran's service-connected cervical 
spine disability and lumbar spine disability.  Further, as 
noted above, the April 2007 VA spine examination report did 
not provide full information as to the Veteran's current 
neurological impairment.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); See also Stegall v. 
West, 11 Vet. App. 268 (1998).  

The claims file contains no record of specific treatment (VA 
or private) for cervical spine and lumbar spine problems 
since April 2007.  Prior to the examination, any outstanding 
records of pertinent treatment should be obtained and added 
to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
cervical spine and lumbar spine problems 
since April 2007.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since April 2007 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected cervical spine 
disability and lumbar spine disability, 
including any associated respective 
neurological impairment.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including x-ray, and all 
symptoms associated with the Veteran's 
service-connected cervical spine 
disability and lumbar spine disability 
should be described in detail.  Any 
opinion provided should be supported by a 
full rationale.  
The examiner should specifically:

a)  Provide the range of motion of 
the cervical spine and lumbar spine 
(extension, forward flexion, left and 
right lateral flexion and left and 
right rotation), expressed in 
degrees, as well as state whether 
there is any favorable or unfavorable 
ankylosis of the cervical spine and 
lumbar spine.  

b)  Determine whether the cervical 
spine and lumbar spine exhibit 
weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected cervical spine disability 
and lumbar spine disability, 
respectively.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, incoordination, 
pain or flare ups.  For example, the 
examiner should report the point in 
the range of motion when pain becomes 
apparent.  

c)  Identify any associated 
neurological deformities associated 
with the service-connected cervical 
spine disability and lumbar spine 
disability, respectively.  The 
severity of each neurological sign 
and symptom should be reported.  In 
this regard, the examiner should 
address the Veteran's complaints of 
weakness and radiating pain in the 
upper and lower extremities.  If a 
separate neurological examination is 
needed one should be scheduled.  

d)  List all neurological impairment 
caused by the service-connected 
cervical spine disability and lumbar 
spine disability, respectively.  
Provide an opinion as to whether any 
neurological symptomatology equates 
to "mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of 
any nerve.  Identify any affected 
nerve, and state the severity of the 
impairment of the nerve affected.  

e)  State whether the Veteran has 
intervertebral disc syndrome of the 
cervical spine and lumbar spine.  If 
so, state whether any such 
intervertebral disc syndrome results 
in incapacitating episodes, and if 
so, the duration of the episodes over 
the past 12 months should be 
reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.  

f)  State whether pain could 
significantly limit functional 
ability of the cervical spine and 
lumbar spine during flare-ups or 
when the cervical spine and lumbar 
spine are used repeatedly over a 
period of time.  Those 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  In determining 
whether there is additional 
limitation of function with 
repetitive use, the examiner should 
specifically consider the statements 
of the Veteran regarding his 
functional capacity, and the 
frequency of flare ups.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service 
injury and instead relied on the 
service treatment records to provide 
a negative opinion).  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 60 
percent rating for a cervical spine 
disability and his claim for entitlement 
to an increase in a 40 percent rating for 
a lumbar spine disability.  If the claims 
are denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


